       Case 1:17-cv-00464-JLT Document 39 Filed 07/23/19 Page 1 of 3


 1   James D. Weakley, Esq.         Bar No. 082853
     Brande L. Gustafson, Esq.      Bar No. 267130
 2
     Weakley & Arendt
 3   A Professional Corporation
     1630 East Shaw Ave., Suite 176
 4   Fresno, California 93710
     Telephone: (559) 221-5256
 5   Facsimile: (559) 221-5262
     Jim@walaw-fresno.com
 6   Brande@walaw-fresno.com

 7   Attorneys for Defendant, Reyes Soberon, Jr.
 8

 9                               UNITED STATES DISTRICT COURT
10                       FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     KIM ADAMS, an individual,                         ) CASE NO. 1:17-cv-00464-JLT
12                                                     )
                   Plaintiff,                          ) STIPULATION AND [Proposed] ORDER
13                                                       TO MODIFY SCHEDULING ORDER
                   vs.                                 )
14                                                     ) (Doc. 39)
     COUNTY OF KERN; KERN COUNTY                       )
15   PROBATION DEPARTMENT; DAVID M.                    )
     KUGE, an individual; REYES SOBERON,               )
16                                                     )
     JR., and individual; and DOES 1 through 50,
17   inclusive,                                        )
                                                         Complaint Filed: March 31, 2017
                                                       ) Trial Date: March 30, 2020
18                  Defendants.                        )

19          The parties, by and through their respective counsel, have stipulated to modify the
20   discovery deadlines and existing Scheduling Order (Doc. No. 38) as follows:
21                 Event/Deadline                            Existing Date              Stipulated New Date
22    Non-Expert Discovery Deadline                     September 3, 2019               December 2, 2019
23    Expert Witness Disclosure                         September 10, 2019              January 2, 2020
24    Rebuttal Witness Disclosure                       October 1, 2019                 February 3, 2020
25    Expert Discovery Deadline                         October 21, 2019                March 4, 2020
26    Non-Dispositive Motion Deadline (Filing)          November 4, 2019                April 6, 2020
27    Non-Dispositive Motion Deadline (Hearing) December 16, 2019                       May 4, 2020
28    Dispositive Motion Deadline (Filing)              November 4, 2019                June 8, 2020

                            Stipulation & [Proposed] Order to Modify Scheduling Order
                                                       1
       Case 1:17-cv-00464-JLT Document 39 Filed 07/23/19 Page 2 of 3


 1
      Dispositive Motion Deadline (Hearing)              December 16, 2019               July 20, 2020
 2
      Pre-Trial Conference                               February 3, 2020                October 5, 2020
 3
      Trial                                              March 30, 2020                  November 30, 2020
 4

 5            The parties request an order modifying scheduling order. The parties had previously
 6   requested a modification of the scheduling order because Plaintiff’s children and caretaker were
 7   either out of town due to an ill family member or had their own medical appointments that
 8   prevented them from being available for a deposition prior to the deadline to complete non-
 9   expert discovery and because counsel for defendants County of Kern and David M. Kuge—
10   Marshall S. Fontes—was scheduled for knee surgery on June 26, 2019 making him unavailable
11   for what he at time understood would be the following three to four weeks while recovering
12   from the surgery.
13            Approximately three days after discharge, Mr. Fontes developed a hemorrhagic blister
14   on the medial side of the right knee which was approximately four inches in diameter. This
15   blister ruptured on Tuesday July 2, 2019, which presented increased risks of infection and
16   delayed the initiation of his physical therapy treatment program. Originally, it was hoped that
17   Mr. Fontes would be able to return to work at the beginning of August. However, due to these
18   unexpected complications, Mr. Fontes was informed by his orthopedic surgeon on July 10,
19   2019, that he can expect to be off work for approximately six more weeks. There is no one else
20   in Mr. Fontes’ office with knowledge of this case that would be able to step in and take the
21   remaining depositions while he continues his recovery.
22            But for this unanticipated medical emergency, all discovery would have been completed
23   pursuant to the existing schedule. As a result of these circumstances it will be extraordinarily
24   difficult for both parties to complete discovery, including depositions, within the remaining time
25   frame for the completion of discovery.
26            The parties believe these there is good cause for the above proposed changes to the
27   discovery deadlines.
28   ///


                             Stipulation & [Proposed] Order to Modify Scheduling Order
                                                        2
       Case 1:17-cv-00464-JLT Document 39 Filed 07/23/19 Page 3 of 3


 1   Respectfully Submitted,

 2   DATED: July 18, 2019                         WEAKLEY & ARENDT
                                                  A PROFESSIONAL CORPORATION
 3

 4                                                /s/ Brande L. Gustafson
                                                  James D. Weakley
 5                                                Brande L. Gustafson
                                                  Attorneys for Defendant, Reyes Soberon, Jr.
 6

 7   DATED: July 23, 2019                         MARGO A. RAISON,
                                                  KERN COUNTY COUNSEL
 8

 9                                                /s/ Andrew C. Thomson for
                                                  Marshall S. Fontes (As authorized on 7/23/19)
10                                                Marshall S. Fontes, Deputy County Counsel
                                                  Attorneys for Defendants County of Kern, Kern
11                                                County Probation Department, and David M. Kuge
12
     DATED: July 22, 2019                         GERAGOS & GERAGOS
13
                                                  /s/ Noah Geldberg (As authorized on 7/22/19)
14                                                Mark J. Geragos
                                                  Ben J. Meiselas
15                                                Noah Geldberg
                                                  Attorneys for Plaintiff Kim Adams
16

17
                                                 ORDER
18
            IT IS SO ORDERED.
19
                   July 24 2019
     Date: _______________,
20
                                                  _______________________________________
21
                                                  U.S. Magistrate Judge Jennifer L. Thurston
22

23

24

25

26

27
28


                          Stipulation & [Proposed] Order to Modify Scheduling Order
                                                     3
